Citation Nr: 1414924	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a right lower extremity disability (to include a right leg disability and a right foot disability).

3.  Entitlement to service connection for spinal meningitis.

4.  Entitlement to service connection for a psychiatric disability (to include depression, a mood disorder, and posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to June 1969. 

These matters initially came before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In his July 2009 substantive appeal (VA Form 9), the Veteran requested hearings before a Decision Review Officer (DRO) and a Veterans Law Judge at the RO.  In June 2011, he withdrew his DRO hearing request.  With respect to the requested Board hearing, the Veteran was notified by way of a June 2011 letter that his Board hearing had been scheduled for a date in August 2011.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of this letter was also sent to his representative.

The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In March 2012, the Board remanded these matters for further development.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran claims that he has a current right lower extremity disability (to include the right leg and foot), which is related to his service-connected left knee disability.  He also contends that he has a current psychiatric disability that is related to various stressors in service.  He was afforded VA examinations in April 2013 to assess the nature and etiology of his claimed right lower extremity and psychiatric disabilities and was diagnosed as having L5 right lumbar radiculopathy and depressive disorder not otherwise specified.

The physician who conducted the April 2013 VA right lower extremity examination opined, among other things, that the Veteran's L5 radiculopathy was not caused by or related to his service-connected left knee disability.  She reasoned that a left knee disability could not cause radiculopathy in the opposite extremity.

As for the Veteran's claimed psychiatric disability, the psychiatrist who conducted the April 2013 VA psychiatric examination opined that the Veteran's depressive disorder NOS was not related to service.  He explained that psychiatric testing revealed a "1-3 profile" which is seen in people with somatoform disorders.  Also, testing showed a depressive disorder that the Veteran developed due to dissatisfaction with his relationships, finances, and life experiences.

The April 2013 opinion pertaining to the Veteran's diagnosed right L5 radiculopathy is insufficient because it only addresses whether the disability was caused by his service-connected left knee disability.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310 (2013).

Furthermore, the Veteran's claim of service connection for a right lower extremity disability encompasses a claim of service connection for a right foot disability.  The Veteran was not afforded a VA examination to assess the nature and etiology of any current right foot disability.  Thus, a remand is necessary to afford the Veteran a new VA examination to obtain a medical opinion as to the etiology of each right lower extremity disability.

The April 2013 opinion pertaining to the Veteran's diagnosed depressive disorder is also insufficient because it only addressed whether the disability was directly related to service.  However, the Veteran's medical records include several opinions that his psychiatric problems may be related to pain associated with his various medical disabilities.  Hence, a new examination is necessary to determine whether the Veteran's current psychiatric disability was caused or aggravated by his service-connected left knee disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The VA adjudication manual instructs that requests for stressor verification must include, among other things, a two-month specific date range during which the claimed stressors occurred.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (May 7, 2012) (indicating that information in requests to the U.S. Army and Joint Services Records Research Center (JSRRC) should include month and year during which the stressful event occurred and noting that JSRRC will research records dated 30 days before and 30 days after).

The Veteran reported on a November 2007 "Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder" form (VA Form 21-0781) that three service members from his unit (P.T., S.H., and K.R.) were killed in combat in February and April 1968.  These individuals were assigned to "5th Special Forces" at Fire Support Base "Robert" and "465F Group, 5th Special Forces Group" in South Vietnam.  The Veteran claims that these deaths contributed to his current psychiatric disability.  In light of this stressor information, a remand is required to attempt to verify the Veteran's claimed stressors.

During the April 2013 VA psychiatric examination, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Although there are some SSA disability records in the claims file, it appears that they were submitted by the Veteran.  There is otherwise no indication that the agency of original jurisdiction (AOJ) has contacted the SSA to attempt to obtain any additional disability records.  Any such records may be relevant to the issues on appeal.

The April 2013 VA psychiatric examination report also indicates that the Veteran was receiving psychiatric treatment at the VA community based outpatient clinic (CBOC) in Richmond, Indiana.  The VA treatment records in the claims file and among the Veteran's paperless records in the Virtual VA system are from the following locations:  the Cleveland Vista electronic records system dated to March 2011; the VA Medical Center in Cincinnati, Ohio (VAMC Cincinnati) dated to January 2000; and the Dayton Vista electronic records system dated from July to August 2005, from July 2007 to July 2009, from September 2010 to March 2011, and in March 2012.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

In addition, the Board instructed the AOJ in its March 2012 remand to send the Veteran a VCAA notice letter informing him of, among other things, the reasons for the previous November 1997 denial of his claim of service connection for a low back disability (i.e., that the claimed low back disability was not noted during service and was not caused or aggravated by his service-connected left knee disability) and of the need to submit competent evidence establishing that his low back disability either had its onset during service or was caused or aggravated by his service-connected left knee disability.  The AOJ subsequently sent the Veteran a VCAA notice letter in March 2012, but the letter indicated that the previous final denial of his claim of service connection for a low back disability was in April 2011.  (This was so with regard to the AOJ's last final adjudication, but the matter before the Board relates to an application to reopen following a final November 1997 denial.)  Also, the letter only informed him that the previous denial was due a lack of evidence of aggravation of his low back disability by his service-connected left knee disability and that evidence relating to this fact was necessary to reopen his claim.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the AOJ did not inform the Veteran of the proper date of the previous final denial of the claim of service connection for a low back disability and did not fully inform him of the reasons for the previous denial, the Board is compelled to again remand the low back disability issue for compliance with the instructions in its March 2012 remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that identifies the reason for the prior final denial of his claim of service connection for a low back disability in November 1997, provides the appropriate definitions of new and material evidence, explains the type of evidence that is necessary to satisfy the elements of the underlying claim which were found insufficient in the 1997 denial (i.e., that the claimed low back disability had its onset during service or was caused or aggravated by his service-connected left knee disability), and describes the type of evidence that is necessary to substantiate the underlying service connection claim, in accordance with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  A copy of this letter must be included in the claims file.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a low back disability, a right lower extremity disability (to include a right leg disability and a right foot disability), meningitis, a psychiatric disability, and a left knee disability from the following locations:  the Cleveland Vista electronic records system dated from March 2011 through the present; VAMC Cincinnati dated from January 2000 through the present; and the Dayton Vista electronic records system dated from August 2005 through July 2007, from July 2009 through September 2010, and from March 2011 through the present; and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Prepare a summary of the claimed in-service stressors for which there is sufficient information to make an inquiry, to include dates and assigned units. These stressors involve the death of fellow service members (i.e., P.T., S.H., and K.R.) in combat in February and April 1968.  These individuals were assigned to "5th Special Forces" at Fire Support Base "Robert" and "465F Group, 5th Special Forces Group" in South Vietnam.  

This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records shall be sent to the JSRRC or other appropriate service department entity.  All efforts to obtain stressor verification must be documented in the claims file.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence received from the SSA, schedule the Veteran for a VA examination to assess the nature and etiology of any current right lower extremity disability (to include any right leg disability and right foot disability).  All indicated tests and studies shall be conducted. 

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to any current right lower extremity disability identified (i.e., any right leg or right foot disability diagnosed since May 2006), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current right lower extremity disability had its onset in service or is the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current right lower extremity disability was caused (in whole or in part) by the Veteran's service-connected left knee disability?

(c)   Is it at least as likely as not (50 percent probability or more) that the current right lower extremity disability was aggravated (made chronically worse) by the Veteran's service-connected left knee disability?

In formulating the above opinions, the examiner must acknowledge and comment on any right lower extremity disability (including any right leg disabilities and right foot disabilities) diagnosed since May 2006 and the Veteran's report of "foot trouble" on his June 1969 report of medical history form completed for purposes of separation from service.  The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for right lower extremity problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After all efforts have been exhausted to verify the Veteran's reported stressors in service and to obtain and associate with the claims file any additional treatment records and any evidence received from the SSA, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies shall be conducted.  Psychological testing shall be done with a view toward determining the nature of any current psychiatric disability, to specifically include whether the Veteran experiences PTSD.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to any current psychiatric disability identified (i.e. any psychiatric disability diagnosed since May 2006), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset in service, is related to any of the Veteran's reported stressors in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was caused (in whole or in part) by the Veteran's service-connected left knee disability?

(c)   Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was aggravated (made chronically worse) by the Veteran's service-connected left knee disability?

(d)  If the Veteran has met the criteria for a diagnosis of PTSD at any time since May 2006, what are the stressors supporting the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on each psychiatric disability diagnosed since May 2006 and all of the Veteran's reported stressors in service.  The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report stressors in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of a particular stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

8.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

